DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 03/02/2021. 
Claims 1-19 are originally filed.  Claim 20 is newly added. 
Claims 1-20 are pending in the Application.  

Continuity/ priority Information
The present Application 16453213, filed 06/26/2019 claims foreign priority to EUROPEAN PATENT OFFICE (EPO) Application 18180848.6, filed 06/29/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed on 03/02/2021, with respect to the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U.S. Pub. No. 20110285405) in view of Loughry (U.S. Patent No. 5,327,091) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Clemen, Jr. (U.S. Patent No.  7,105,787) ISSUED: September 12, 2006, as set forth in the present office action.

In response to Applicant arguments, under a new ground(s) of rejections, Clemen, Jr. discloses a reverberating adaptive microwave-stirred exposure system (RAMSES) as shown in FIG. 1. The seemingly circular process begins with microwave frequency generation 40, initially chosen to achieve a desired amount of electromagnetic (EM) field uniformity via electronic mode-stirring in chamber 44.
   Frequency-dependent microwave absorption inside of chamber 44 may be directional. The present invention can easily be scaled to compensate for this. To do so, multiple chamber feeds 50, preferably three, as shown in FIG. 1, are orientated in different directions within chamber 44. While feeds 50 can be placed in any direction within chamber 44 with respect to one another and still produce desirable results, it is preferable that these feeds 50 be disposed such that one is directed in the x-axis of chamber 44, one in the y-axis and one in the z-axis.
To clarify this process, see FIGS. 2A & 2B. The goal of a reverberation chamber exposure may be the uniform power excitation of the chamber over a single interval of frequency. In electronic mode-stirring, this leads to spatially uniform EM fields averaged This mode-stirring may be accomplished using frequency sweeping or via noise modulation.
Clearly, Clemen, Jr. discloses a "plurality of noise antennas" feeds 50 that can be placed in any direction within chamber 44 with respect to one another and still produce desirable results.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemen, Jr. (U.S. Patent No.  7,105,787) ISSUED: Sep. 12, 2006. 
Regarding independent Claims 1, 17 and 20, Clemen, Jr. discloses a method and apparatus for adaptively maintaining the power-frequency spectrum in a reverberation chamber, comprising: 
a plurality of noise antennas arranged in the shielded space;  Clemen, Jr. discloses a reverberating adaptive microwave-stirred exposure system (RAMSES) as  “shielded space”.
 Frequency-dependent microwave absorption inside of chamber 44 may be directional. The present invention can easily be scaled to compensate for this. To do so, multiple chamber feeds 50 “a plurality of noise antennas” preferably three, as shown in FIG. 1, are orientated in different directions within chamber 44. While feeds 50 can be placed in any direction within chamber 44 with respect to one another and still produce desirable results, it is preferable that these feeds 50 be disposed such that one is directed in the x-axis of chamber 44, one in the y-axis and one in the z-axis.
To clarify this process, see FIGS. 2A & 2B. The goal of a reverberation chamber exposure may be the uniform power excitation of the chamber over a single interval of frequency. In electronic mode-stirring, this leads to spatially uniform EM fields averaged over time. This mode-stirring may be accomplished using frequency sweeping or via noise modulation.
 
 Regarding Claims 2, 3, 18, 19, Clemen, Jr. discloses “Gaussian Noise” To clarify this process, see FIGS. 2A & 2B. This mode-stirring may be accomplished using frequency sweeping or via noise modulation. The typical implementation of electronic mode-stir generation, using a noise generator and a balanced mixer, results in a randomly-generated set of frequencies about the center frequency with the exclusion of the center frequency itself.
shielded space” Any number of commonly available generators and or synthesizers can be used in accordance with the present invention. This signal is then sent to power amplifier 42 and then into chamber 44. Any power amplifier, capable of amplifying the signal that can produce desirable results can be used. One or more sensors in chamber 44 then detect the resulting EM field power spectrum in chamber 44.
Regarding Claims 6, support for the device under test; Three sensors 52 then detect the microwave EM fields in each of the three directions at a suitable point in chamber 44, and these acquired signals are processed 46 separately. Processor 46 is then able to decide if DUE 54 is causing directional-frequency-dependent absorption 
Regarding Claims 5, 7 and 10-16, Clemen, Jr. discloses “noise antennas” The reverberating adaptive microwave-stirred exposure apparatus preferably has one or more microwave feeds into the chamber. The feeds are preferably x-axis, y-axis, and z-axis feeds.
To do so, multiple chamber feeds 50, preferably three, as shown in FIG. 1, are orientated in different directions within chamber 44. While feeds 50 can be placed in any direction within chamber 44 with respect to one another and still produce desirable results, it is preferable that these feeds 50 be disposed such that one is directed in the x-axis of chamber 44, one in the y-axis and one in the z-axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 9, 2021
Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov